Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections


Claim 8 is objected to because of the following informalities:

The first limitation reads “A computer implement method executing computer readable media for automating the creation a digital estate plan”. Change to read “A computer implement method executing computer readable media for automating the creation of a digital estate plan”.  Appropriate corrections are required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5, 8, 12, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Referring to claim 1,

The claim recites the limitation “ computer code for generating a digital estate plan comprising digital estate documents and completed third-party digital forms.” It is unclear to the examiner whether the completed third-party digital forms are the same third-party digital forms of a different digital format.  The examiner is interpreting for examination purposes that the completed third-party digital forms are the same as the third-party digital forms of a different digital format. 

	Referring to claim 5,

The claim recites the limitation “further comprising computer code for analyzing said user identifying information and retrieving the third-party digital forms from institutions holding 

Referring to claim 8,

The claim recites the limitation, “generating said digital estate plan comprising digital estate documents and completed third-party digital forms. It is unclear to the examiner whether the completed third-party digital forms are the same third-party digital forms of a different digital format.  The examiner is interpreting for examination purposes that the completed third-party digital forms are the same as the third-party digital forms of a different digital format. 

	Referring to claim 12,

The claim recites the limitation, “executing an internet crawler or bot to retrieve third-party digital forms corresponding to the user's assets.” It is unclear to the examiner whether the retrieved third-party digital forms are the same third-party digital forms of a different digital format.  The examiner is interpreting for examination purposes that the retrieved third-party digital forms are the same as the third-party digital forms of a different digital format. 

Referring to claim 13,

The claim recites the limitation, “executing an application programming interface for securely transferring the user's preferences to third-party databases for populating third-party digital forms.” It is unclear to the examiner whether the retrieved third-party digital forms are the same third-party digital forms of a different digital format. The examiner is interpreting for examination purposes that the retrieved third-party digital forms are the same as the third-party digital forms of a different digital format. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to an
abstract idea without significantly more.

Step 1: Claims 1-7 recite a computer system, and Claims 8-18 recite a method, and therefore fall into a statutory category.

Claims 19-20 recite a computer-readable media, which defined from the specification can be 
terms such as computer or machine "readable medium" refer to any medium that participates in providing instructions to a processor for execution.”  (Specification paragraph 54)

All or portions of the software may at times be communicated through a network such as the Internet or various other telecommunication networks. Such communications, for example, may enable loading of the software from one computer or processor into another. Thus, another type of media that may bear the software elements includes optical, electrical, and electromagnetic waves, such as used across physical interfaces between local devices, through wired and optical landline networks and over various air-links. The physical elements that carry such waves, such as wired or wireless links, optical links, or the like, also may be considered as media bearing the software.”(Specification paragraph 56)

Under its’ broadest reasonable interpretation, Claims 19-20, are directed to non-statutory subject matter (i.e. a computer readable storage media that is either transitory or non-transitory as claimed)  and therefore does not fall into a statutory category. 

Claims 1-7

Step 2A – Prong 1 (Is a Judicial Exception Recited?):

The claim as a whole recites a computer system for estate planning, which under its broadest reasonable interpretation, cover concepts performed for organizing certain methods of human activity. 
In the present case concepts directed to concepts of certain methods of organizing human activity such as concepts performed in managing relationships or transactions between people or satisfying or avoiding a legal obligation (creating an estate plan based on received information). The abstract idea portion of the claims is as follows ([a computer system embodied in computer readable storage medium] for automating a digital estate plan, comprising: [a GUI] for collecting user identifying information across a user's assets; [computer code for executing an application] to retrieve said user identifying information and populating [a database] with said user identifying information; [computer code] for retrieving said user identifying information from [said database] and correlating said user identifying information into electronic fields of digital estate forms; [and] [computer code] for reformatting said user identifying information and populating electronic fields of third-party digital forms of a different digital format; [computer code] for generating a digital estate plan comprising digital estate documents and completed third-party digital forms;  where the portions that are not bracketed recite the abstract idea. 
If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in managing relationships or transactions between people or satisfying or avoiding a legal obligation, it falls under the Organizing Human Activity grouping of abstract ideas. See MPEP 2106.04. Accordingly, the claims recite an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?):

The claimed invention as a whole merely describes computer system directed toward organizing certain methods of human activity.

The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process of: processing information ((populating [a database] with said user identifying information  correlating said user identifying information into electronic fields of digital estate forms; [computer code] for reformatting said user identifying information and populating electronic fields of third-party digital forms of a different digital format; [computer code] for generating a digital estate plan comprising digital estate documents and completed third-party digital forms; and transmitting information (collecting user identifying information across a user's assets; to retrieve said user identifying information; retrieving said user identifying information from [said database]

Further the specification shows that such components are recited generically.

Applicant recites several components that are equivalent to “apply it” or mere instructions to implement the abstract idea on a computer including:

A computer system embodied in computer readable storage medium.(Specification paragraphs 32 and 54-56)
A GUI (Specification paragraph 38)
Computer code (Specification paragraph 55)
An application (Specification paragraph 55) 
A database (Specification paragraphs 32 and 35)

The above additional elements are mere instructions to implement an abstract idea within a computing environment and do not provide for a practical application.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?):

As noted above, the claims as a whole merely describes a system that generally “apply” the concepts discussed in prong 1 above. (See MPEP 2106.05 f (II))  In particular applicant has recited the computing components at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. As the court TLI Communications v. LLC v. AV Automotive LLC, 823 F.3d 607, 613 (Fed. Cir. 2016) merely invoking generic computing components or machinery that perform their functions in their ordinary capacity to facilitate the abstract are mere instructions to implement the abstract idea within a computing environment and does not add significantly more to the abstract idea Accordingly, these additional computer components do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea and as a result the claim is not patent eligible.

Dependent claims 2-7 further limit the abstract idea by introducing the field of use limitations which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Therefore, dependent claims 2-7 are also non-statutory subject matter.

Dependent claim 2 further limits the abstract idea by generally linking the field of use to wherein the assets are selected from the group consisting of banks, brokerage accounts, real estate properties, insurance policies and personal property and does not add significantly more to the abstract idea. Therefore, dependent claim 2 is also non-statutory subject matter.

Dependent claim 3 further limits the abstract idea by generally linking the use of the judicial exception to a particular technological environment by reciting further comprising a centralized server executing a trust creation software module, a will creation software module, a medical directive software module and a power of attorney software module. Generally linking the invention to a generic server (Specification paragraph 32, 51-52, and 50) capable of processing information (i.e. the modules) does not integrate the abstract idea into a practical application. Therefore, dependent claim 3 is also non-statutory subject matter.

Dependent claim 4 further limits the abstract idea by generally linking the use of the judicial exception to a particular technological environment by reciting where said user identifying information across the user's assets is automatically retrieved through an authentication process with third-party databases. Generally linking the invention to a generic computing environment capable of processing (i.e. the authentication process (Specification paragraphs 6, 24, 37, 45)) to retrieve information (user identifying information) does not integrate the abstract idea into a practical application. Therefore, dependent claim 4 is also non-statutory subject matter.

Dependent claim 5 further limits the abstract idea by generally linking the use of the judicial exception to a particular technological environment by reciting further comprising computer code for analyzing said user identifying information and retrieving the third-party digital forms corresponding from the institutions holding the user's assets.  Generally linking the invention to a generic computing environment capable of processing (i.e. the user identifying information) to retrieve information (third-party digital forms) does not integrate the abstract idea into a practical application. Therefore, dependent claim 5 is also non-statutory subject matter.
further comprising computer code for efficiently allocating computer resources by using artificial intelligence algorithms that gather user identifying information across the user's assets from multiple databases to minimize the manual entry of data into electronic fields. Generally linking the invention to a generic computing environment capable of processing (i.e. allocating computer resources using a generic AI algorithm (Specification paragraphs 33, 48, and 52 ) to retrieve information (third-party digital forms) does not integrate the abstract idea into a practical application. Therefore, dependent claim 6 is also non-statutory subject matter.
Dependent claim 7 further limits the abstract idea by generally linking the use of the judicial exception to a particular technological environment by reciting wherein the user's digital estate plan is transmitted and stored on a blockchain network. Generally linking the invention to a generic computing environment capable of transmitting and storing information (user’s digital estate plan) on a generic blockchain network (Specification paragraphs 6, and 49-51 ). Therefore, dependent claim 7 is also non-statutory subject matter.

The claims individually and in ordered combinations do not offer significantly more than abstract ideas.

 In conclusion, the claims are directed to the abstract idea of performing certain methods of organizing human activity (estate planning). The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

 If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in managing relationships or transactions between people or satisfying or avoiding a legal obligation, it falls under the Organizing Human Activity grouping of abstract ideas. See MPEP 2106.04. Accordingly, the claims recite an abstract idea.

Claims 8-18

Step 2A – Prong 1 (Is a Judicial Exception Recited?):

The claim as a whole recites a method for estate planning, which under its broadest reasonable interpretation, cover concepts performed for organizing certain methods of human activity. 

In the present case concepts directed to concepts of certain methods of organizing human activity such as concepts performed in managing relationships or transactions between people or satisfying or avoiding a legal obligation (creating an estate plan based on received information). The abstract idea portion of the claims is as follows 

a computer implemented method executing [computer readable media] for automating the creation digital estate plan, comprising the steps of authenticating a user by processing digital identification data; connecting said user to [a server]; executing [a GUI] for capturing asset information across multiple asset sources of said user; executing [a GUI] for recording a user's preferences for asset distribution; retrieving electronic forms corresponding to said asset information from [third-party servers]; parsing said user asset information and auto-correlating said information into electronic fields of digital estate documents and third-party digital forms of a diferent digital format; and generating said digital estate plan comprising digital estate documents and completed third- party digital forms; where the portions that are not bracketed recite the abstract idea. 

If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in managing relationships or transactions between people or satisfying or avoiding a legal obligation, it falls under the Organizing Human Activity grouping of abstract ideas. See MPEP 2106.04. Accordingly, the claims recite an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?):

The claimed invention as a whole merely describes computer system directed toward organizing certain methods of human activity.

The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process of: processing information automating the creation a digital estate plan, comprising the steps of authenticating a user by processing digital identification data; connecting said user to [a server]; executing [a GUI]; executing [a GUI] for recording a user's preferences for asset distribution; parsing said user asset information and auto-correlating said information into electronic fields of digital estate documents and third-party digital forms of a diferent digital format; and generating said digital estate plan comprising digital estate documents and completed third- party digital forms; and transmitting information (for capturing asset information across multiple asset sources of said user; retrieving electronic forms corresponding to said asset information from [third-party servers] 

Further the specification shows that such components are recited generically.

Applicant recites several components that are equivalent to “apply it” or mere instructions to implement the abstract idea on a computer including:

A computer readable media (Specification paragraphs 54-56)
A server (Specification paragraph 32, 51-52, and 50)
GUIs (Specification paragraph 38)
Third-party servers (Specification paragraph 51)

The above additional elements are mere instructions to implement an abstract idea within a computing environment and do not provide for a practical application.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?):

As noted above, the claims as a whole merely describes a system that generally “apply” the concepts discussed in prong 1 above. (See MPEP 2106.05 f (II))  In particular applicant has recited the computing components at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. As the court stated in TLI Communications v. LLC v. AV Automotive LLC, 823 F.3d 607, 613 (Fed. Cir. 2016) merely invoking generic computing components or machinery that perform their functions in their ordinary capacity to facilitate the abstract are mere instructions to implement the abstract idea within a computing environment and does not add significantly more to the abstract idea Accordingly, these additional computer components do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea and as a result the claim is not patent eligible.

Dependent claims 9-18 further limit the abstract idea by introducing the field of use limitations which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Therefore, dependent claims 9-18 are also non-statutory subject matter.

. Dependent claim 9 further limits the abstract idea by generally linking the field of use to wherein the electronic estate documents are selected from the group consisting of a will, trust, medical directive, and power of attorney and does not add significantly more to the abstract idea. Therefore, dependent claim 9 is also non-statutory subject matter.

Dependent claim 10 further limits the abstract idea by generally linking the use of the judicial exception to a particular technological environment by reciting wherein a portion of the user's asset information is auto- populated into a database using artificial intelligence algorithms to correlate user data with asset sources identified with the user. Generally linking the invention to a generic computing environment capable of processing information (auto-populating information into a database using generic AI algorithms (Specification paragraphs 33, 48, and 52) does not integrate the abstract idea into a practical application. Therefore, dependent claim 10 is also non-statutory subject matter.

Dependent claim 11 further limits the abstract idea by introducing the limitation further comprising the step of generating graphical user interfaces for specifying one of transfer, control and disposition of the user's assets. This further limits the abstract idea for organizing certain methods of organizing human activities by providing a generic GUI so a user may select an action associated with an asset. Therefore, dependent claim 11 is also non-statutory subject matter.

Dependent claim 12 further limits the abstract idea by generally linking the use of the judicial exception to a particular technological environment by reciting further comprising the step of executing an internet crawler or bot to retrieve third-party digital forms corresponding to the user's assets. Generally linking the invention to a generic computer environment capable of processing (a generic internet crawler or bot (Specification paragraph 33) does not integrate the abstract idea into a practical application. Therefore, dependent claim 12 is also non-statutory subject matter.

Dependent claim 13 further limits the abstract idea by generally linking the use of the judicial exception to a particular technological environment by reciting executing an application programming interface for securely transferring the user's preferences to third-party databases for populating third-party digital forms. Generally linking the invention to a generic computing environment capable of processing information (the API (Specification paragraph 52) to transfer information (to third-party databases) does not integrate the abstract idea into a practical application. Therefore, dependent claim 13 is also non-statutory subject matter.

Dependent claim 14 further limits the abstract idea by generally linking the use of the judicial exception to a particular technological environment by reciting the step of storing the user's digital estate plan on a blockchain network. Generally linking the invention to a generic computing environment capable of transmitting and storing information (user’s digital estate plan) on a generic blockchain network (Specification paragraphs 6, and 49-51). Therefore, dependent claim 14 is also non-statutory subject matter.

Dependent claim 15 further limits the abstract idea by introducing the limitation further comprising the step of calculating the user's taxes in connection with the user's digital estate plan.  Performing repetitive calculations are well known and conventional in the art as discussed by the Supreme Court in Parker v. Flook, 437 U.S. 584, 589 (1978). Additionally, it can be interpreted that these calculations are repetitive as the user’s information is updated or changes as various events occur (such as acquisition of property) and as a result the user’s taxes would need to be recalculated and does not add significantly more to the abstract idea. Therefore, dependent claim 15 is also non-statutory subject matter.

Dependent claim 16 further limits the abstract idea by generally linking the use of the judicial exception to a particular technological environment by reciting further comprising the step of auto-updating the user's asset information based on changes asset classes and ownership. Generally linking the abstract idea to a generic computing environment capable of processing information (Updating asset information based on changes to an asset’s class and ownership) does not integrate the abstract idea into a practical application. Therefore, dependent claim 16 is also non-statutory subject matter.

Dependent claim 17 further limits the abstract idea by introducing the limitation wherein further comprising the step of automatically notifying the user by electronic means when a condition occurs that affects the user's preferences for asset distribution. Triggering some notification to be sent when a condition is met is generally linking the invention to a computing 

Dependent claim 18 further limits the abstract idea by introducing the limitation further comprising the step of calculating an insurance recommendation based on a valuation of the user's assets. Performing repetitive calculations are well known and conventional in the art as discussed by the Supreme Court in Parker 437 U.S. at 589. Additionally, it can be interpreted that these calculations are repetitive as the valuation can change based on a user’s activity related to an asset (for example transferring the asset) and therefore a new insurance recommendation would need to be calculated. Therefore, dependent claim 18 is also non-statutory subject matter.

The claims individually and in ordered combinations do not offer significantly more than abstract ideas.

 In conclusion, the claims are directed to the abstract idea of performing organizing certain method of organizing human activity (estate planning). The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claims 19-20

Step 2A – Prong 1 (Is a Judicial Exception Recited?):

The claim as a whole recites a computer readable media for estate planning, which under its broadest reasonable interpretation, cover concepts performed for organizing certain methods of human activity. 
In the present case concepts directed to concepts of certain methods of organizing human activity such as concepts performed in managing relationships or transactions between people or satisfying or avoiding a legal obligation (populating an estate plan and third-party forms based on received information). The abstract idea portion of the claims is as follows [computer readable media having program code] recorded thereon for execution on [a computer] for displaying [an interactive script] for a digital estate plan, comprising code for: generating [a GUI] for capturing a list of assets from a user by executing [interfaces] that prompt the user to provide user identifying information for assets across different asset classes; generating [a GUI] for capturing user data related to a user's beneficiaries by executing interfaces that prompt the user to correlate beneficiaries with different asset classes; generating [a GUI] for capturing user data related to control features for the user's assets by executing interfaces that prompt the user to appoint agents; generating [a GUI] for capturing user data related to transfer features for the user's assets by executing interfaces that prompt the user to make selections concerning transfer of assets; generating [an execution module] for auto-correlating user information captured from [said GUIs] into electronic fields corresponding to the digital estate plan; and securely transferring information from said electronic fields corresponding to a digital estate plan into third-party digital forms of a different digital format.
If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in managing relationships or transactions between people or satisfying or avoiding a legal obligation, it falls under the Organizing Human Activity grouping of abstract ideas. See MPEP 2106.04. Accordingly, the claims recite an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?):

The claimed invention as a whole merely describes computer readable media directed towards organizing certain methods of human activity.

The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process of: processing information [computer readable media having program code] recorded thereon for execution on [a computer] for displaying [an interactive script] for a digital estate plan, comprising code for: generating [a GUI] by executing [interfaces] that prompt the user to provide user identifying information for assets across different asset classes; generating [a GUI] for capturing user data related to a user's beneficiaries by executing interfaces that prompt the user to correlate beneficiaries with different asset classes; generating [a GUI] for capturing user data related to control features for the user's assets by executing interfaces that prompt the user to appoint agents; generating [a GUI] for capturing user data related to transfer features for the user's assets by executing interfaces that prompt the user to make selections concerning transfer of assets; generating [an execution module] for auto-correlating user information captured from [said GUIs] into electronic fields corresponding to the digital estate plan; and transmitting information securely transferring information from said electronic fields corresponding to a digital estate plan into third-party digital forms of a different digital format.

Further the specification shows that such components are recited generically.

Applicant recites several components that are equivalent to “apply it” or mere instructions to implement the abstract idea on a computer including:

A computer readable media (Specification paragraphs 54-56)
Program code (Specification paragraphs  35, 54, and 57) 
A computer (Specification paragraph 32)
An interactive script (Specification paragraphs  35, 54, and 57)
GUIs (Specification paragraph 38)
A server (Specification paragraphs 32, 51-52, and 50)
Third-party servers (Specification paragraph 51)



Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?):

As noted above, the claims as a whole merely describes a system that generally “apply” the concepts discussed in prong 1 above. (See MPEP 2106.05 f (II))  In particular applicant has recited the computing components at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. As the court stated in TLI Communications v. LLC v. AV Automotive LLC, 823 F.3d 607, 613 (Fed. Cir. 2016) merely invoking generic computing components or machinery that perform their functions in their ordinary capacity to facilitate the abstract are mere instructions to implement the abstract idea within a computing environment and does not add significantly more to the abstract idea Accordingly, these additional computer components do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea and as a result the claim is not patent eligible.

Dependent claim 20 further limits the abstract idea by introducing the field of use limitations which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Therefore, dependent claim 20 is also non-statutory subject matter.

Dependent claim 20 further limits the abstract idea by generally linking the use of the judicial exception to a particular technological environment by reciting further comprising code for securely retrieving information from third-party servers for auto-correlating user information into electronic fields corresponding to the digital estate plan. Generally linking the invention to a generic computer environment capable of processing (auto-correlating user information into electronic fields) received information (the retrieved information from third-party servers) does not integrate the abstract idea into a practical application. Therefore, dependent claim 20 is also non-statutory subject matter.

The claims individually and in ordered combinations do not offer significantly more than abstract ideas.

 In conclusion, the claims are directed to the abstract idea of organizing certain methods of human activity (estate planning). The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haque et al. (US 2018/0205546) in view of Van Niekerk (US 2018/0137585). 

Referring to claims 1, 
Haque, which is directed towards systems, methods, or apparatuses for secure management/monitoring, recordation, transaction, exchange and/or analysis of assets via a ledger, discloses a computer system embodied in computer readable storage medium for automating a digital estate plan, comprising:
a GUI for collecting user identifying information across a user's assets; (Haque Fig 1A and paragraph 40-41 disclosing that the client devices can include a display and other output functionalities to present information and data exchanged between the client device and server in conjunction with paragraph 165 disclosing how the computer, operatively connected through I/O circuit, can display a user interface; where the user can interact with the display via a touchscreen (of the display), track pad, or mouse for example to select objects on the screen.)
computer code for executing an application to retrieve said user identifying information and populating a database with said user identifying information; (Haque Fig. 1A and paragraph 66 disclosing that that invention can include image recognition to scrape relevant information from a submitted user image and populate data fields related to the asset) 
computer code for retrieving said user identifying information from said database and correlating said user identifying information into electronic fields of digital estate forms; 
[and] computer code for reformatting said user identifying information and populating electronic fields of third-party digital forms; (Haque paragraph 47 teaching that the transaction message (which includes transaction information) can be formatted to one or more standards such as the ISO 8583 standard for financial transactions, in conjunction with paragraph 48 the transaction message may also have data including a storage/ address/location of the asset information on the platform. Haque paragraph 56 disclosing the host server may include internally or be externally coupled to a user repository, a user analytics repository, a third party data/content repository, an encryption key repository, an asset catalogue & analytics repository, and/or a legal document repository. The repositories can store software, descriptive data, images, system information, drivers, and/or any other data item utilized by other components of the host server and/or any other servers for operation Haque paragraph 58 disclosing, the host server is able to provide, create, or generate data to be stored in the user repository, the user analytics repository, the third party data/content repository, the encryption key repository, the asset catalogue & analytics repository, and/or the legal document repository. Haque paragraph 72 disclosing the host system includes 3rd party integrations with third party service providers such as banks, lenders, insurers, law firms, accountancy firms and/or data sources for analytics. Such integrations through APIs can also facilitate the auto-logging and automatic storage of information regarding items or services purchased in real time in the digital asset catalogue provided via the ledger platform. Haque paragraph 105 disclosing how the system can populate a corresponding will with information previously obtained from a user. The examiner is interpreting that the third party data content repository includes digital forms such as documents.) 
computer code for generating a digital estate plan comprising digital estate documents and completed third-party digital forms[;] (Haque Fig 12A-12J and paragraph 18 teaching a sample embodiment of generating a will which can be done to facilitate the generation of other legal documents or inheritance related matters in conjunction with paragraph 105 the system can store will templates according to the appropriate jurisdiction (i.e. location of asset).)  
Haque does not explicitly disclose that the third-party digital forms are of a different digital format. 
However Van Niekerk, which is directed to an estate management platform teaches, 
	of a different digital format. (Van Nierkerk paragraph 220 teaching a statutory institution may include the master of the High Court, the Revenue services, or the like. Van Niekerk paragraph 221 teaching the communications platform may be operable to present data from the estate database to a statutory institution in a predefined format, such as prepopulated on a predefined form prescribed by the statutory institution or via a data transfer into a database of a statutory institution. It is interpreted that that the predefined form which is in a predefined format is a different digital format. Van Niekerk paragraph 255 teaching the database has data fields to store the data in a pre-arranged format, such as a structured query language (SQL) database.)

	One of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to combine the invention disclosed in Haque and Van Niekerk as Van Nierkerk further develops how received data may be presented to third parties such as through the population of prescribed forms of a particular statutory institution. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Haque in view of Van Niekerk to incorporate of a different digital format with the motivation of facilitating the completion of third party forms that are associated with different institutions. (Van Niekerk paragraphs 221) 
Referring to claim 2,
Haque further discloses, wherein the user’s assets are selected from the group consisting of banks, brokerage accounts, real estate properties, insurance policies and personal property. (Haque paragraph 51 and Table V)
Referring to claim 3,
Haque further discloses, the system of claim 1 further comprising a centralized server executing a trust creation software module, a will creation software module, a medical directive software module and a power of attorney software module. (Haque Figure 2 and paragraph 3 disclosing that the invention assists with facilitating the creation of trusts, wills, other legal documents (interpreted to include a power of attorney, and a medical directive.) in conjunction with paragraph 91 stating that the host server store the modules and that the server could include additional modules in conjunction with paragraph 111 disclosing that other legal documents include those that governs the disposition of the customer’s assets or benefits upon their death or incapacity.)
Additionally for clarification purposes the way the claim is written all of the descriptive language regarding the modules does not add anything to the claim. Applicant should include the functionality of the various modules to distinguish them from each other and instead of how the claim is currently drafted which is essentially claiming a system for executing at least 4 modules. 
Referring to claim 4,
Haque further discloses, where said user identifying information across the user's assets is automatically retrieved through an authentication process with third-party databases. (Haque paragraph 81 disclosing that the invention via a cryptographic platform for retrieving information in a secure manner for parties to communicate to one another in conjunction with paragraph 46 disclosing a cryptographic schemes using a public and private key scheme (Fig 3.) where the transaction requests be recorded logged or stored on the ledger in conjunction with paragraph 49 that the transaction data can include information relating to fields of specific type of asset in conjunction with paragraph 61 that the ledger can be a decentralized ledger with multiple nodes interconnected in a peer to peer (either directly or indirectly) framework in conjunction with paragraph 62 that the ledger platform can comprise multiple interconnected 
Referring to claim 5,
Haque further discloses, further comprising computer code for analyzing said user identifying information and retrieving the third-party digital forms corresponding from the institutions holding the user's assets. (Haque paragraph 56 disclosing the host server may include internally or be externally coupled to a user repository, a user analytics repository, a third party data/content repository, an encryption key repository, an asset catalogue & analytics repository, and/or a legal document repository. The repositories can store software, descriptive data, images, system information, drivers, and/or any other data item utilized by other components of the host server and/or any other servers for operation Haque paragraph 58 disclosing, the host server is able to provide, create, or generate data to be stored in the user repository, the user analytics repository, the third party data/content repository, the encryption key repository, the asset catalogue & analytics repository, and/or the legal document repository. Haque paragraph 72 disclosing the host system includes 3rd party integrations with third party service providers such as banks, lenders, insurers, law firms, accountancy firms and/or data sources for analytics. Such integrations through APIs can also facilitate the auto-logging and automatic storage of information regarding items or services purchased in real time in the digital asset catalogue provided via the ledger platform. Haque paragraph 105 disclosing how the system can populate a corresponding will with information previously obtained from a user. The examiner is interpreting that the third party data content repository includes digital forms such as documents. Haque paragraph 105 generating the will document for a particular jurisdiction can populate the will document with information related to user for example name, address, and next of kin.)
Haque does not explicitly disclose that the third-party digital forms are of a different digital format. 
However Van Niekerk, further teaches of a different digital format. (Van Nierkerk paragraph 220 teaching a statutory institution may include the master of the High Court, the Revenue services, or the like. Van Niekerk paragraph 221 teaching the communications platform may be operable to present data from the estate database to a statutory institution in a predefined format, such as prepopulated on a predefined form prescribed by the statutory institution or via a data transfer into a database of a statutory institution. It is interpreted that that the predefined form which is in a predefined format is a different digital format. Van Niekerk paragraph 255 teaching the database has data fields to store the data in a pre-arranged format, such as a structured query language (SQL) database.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Haque in view of Van Niekerk to incorporate of a different digital format with the motivation of facilitating the completion of third party forms that are associated with different institutions. (Van Niekerk paragraphs 221) 
Referring to claim 6,
Haque further discloses computer code for efficiently allocating computer resources by using artificial intelligence algorithms that gather user identifying information across the user's assets from multiple databases to minimize the manual entry of data into electronic fields. (Haque Figure 1 and Tables I-III providing examples for pre-filling forms with information in conjunction with paragraph 167 data messages sent over the network contain a destination network address, a destination process or application identifier, and data values that can be parsed at the destination computer located at the destination network address by the destination application in order that the relevant data values are extracted and used by the destination application.) 
Referring to claim 7,
Haque further discloses wherein the user's digital estate plan is transmitted and stored on a blockchain network. (Haque Figure 22 and paragraph 44 and 46 teaching the invention can store the transaction record as a “block” which it is known in the art that a record being referred to a block that can be linked via cryptographic schemes defines a blockchain network.)
Referring to claim 8,
Haque further discloses, a computer implemented method executing computer readable media for automating the creation digital estate plan, comprising the steps of authenticating a user by processing digital identification data; (Haque Figure 1A and paragraph 42 disclosing a KYC validation server, while not explicitly disclosed whether there is authenticating a user by processing digital identification data it is well known and conventional to one of ordinary skill in the art that a KYC scheme is used to validate a customer before they can access a server by providing digital identification data such as using facial recognition based on a submitted user’s driver’s license or using biometrics such as a fingerprint.)
connecting said user to a server; (Haque paragraph 82 discussing administering keys to users or other authorized viewers to access the platform)
executing a GUI for capturing asset information across multiple asset sources of said user; (Haque paragraph 129 discussing how the users can input their assets, the assets corresponding information, and the type of asset.)
executing a GUI for recording a user's preferences for asset distribution; (Haque paragraphs 130-131 disclosing where the user can input the designated beneficiaries for a particular asset and select the rules that dictate how the assets will be distributed.)
retrieving electronic forms corresponding to said asset information from third-party servers; (Haque 105 disclosing the invention identifying the address a user enters generates a template for the will for the associated jurisdiction.)
parsing said user asset information and auto-correlating said information into electronic fields of digital estate documents and third-party digital forms; and (Haque paragraph 56 disclosing the host server may include internally or be externally coupled to a user repository, a a third party data/content repository, an encryption key repository, an asset catalogue & analytics repository, and/or a legal document repository. The repositories can store software, descriptive data, images, system information, drivers, and/or any other data item utilized by other components of the host server and/or any other servers for operation. Haque paragraph 58 disclosing, the host server is able to provide, create, or generate data to be stored in the user repository, the user analytics repository, the third party data/content repository, the encryption key repository, the asset catalogue & analytics repository, and/or the legal document repository. Haque paragraph 72 disclosing the host system includes 3rd party integrations with third party service providers such as banks, lenders, insurers, law firms, accountancy firms and/or data sources for analytics. Such integrations through APIs can also facilitate the auto-logging and automatic storage of information regarding items or services purchased in real time in the digital asset catalogue provided via the ledger platform. Haque paragraph 105 disclosing generating the will document for a particular jurisdiction can populate the document with information related to user for example name, address, and next of kin. Additionally, see Tables I-III. The examiner is interpreting that the third party data content repository includes digital forms such as documents.) 
generating said digital estate plan comprising digital estate documents and completed third- party digital forms;  (Haque paragraph 105 disclosing generating the will document for a particular jurisdiction can populate the document with information related to the user for example name, address, and next of kin. Additionally, see Tables I-III.)
Haque does not explicitly disclose of a different digital format. 
However Van Niekerk further teaches of a different digital format. (Van Nierkerk paragraph 220 teaching a statutory institution may include the master of the High Court, the Revenue services, or the like. Van Niekerk paragraph 221 teaching the communications platform may be operable to present data from the estate database to a statutory institution in a predefined format, such as prepopulated on a predefined form prescribed by the statutory institution or via a data transfer into a database of a statutory institution. It is interpreted that that the predefined form which is in a predefined format is a different digital format. Van Niekerk paragraph 255 teaching the database has data fields to store the data in a pre-arranged format, such as a structured query language (SQL) database.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Haque in view of Van Niekerk to incorporate of a different digital format with the motivation of facilitating the completion of third party forms that are associated with different institutions. (Van Niekerk paragraphs 221)
Referring to claim 9, 
Haque further discloses, wherein the electronic estate documents are selected from the group consisting of a will, trust, medical directive, and power of attorney. (Haque Figure 2 and paragraph 3 disclosing that the invention assists with facilitating the creation of trusts, wills, and other legal documents (interpreted to include a power of attorney, and a medical directive.) 
Referring to claim 10,
 wherein a portion of the user's asset information is auto- populated into a database using artificial intelligence algorithms to correlate user data with asset sources identified with the user. (Haque Figures 21A-B and paragraph 66 disclosing where in one embodiment a user can upload an image of an asset or receipt for the asset and by applying image recognition techniques to scrape relevant data from the image of the asset or receipt.) 
Referring to claim 11,
Haque further discloses, the method of claim 8 further comprising the step of generating graphical user interfaces for specifying one of the transfer, control and disposition of the user's assets. (Haque paragraph 134 disclosing users inputting information related to beneficiaries in conjunction with paragraph 135 discussing how users can specify the rules that control how the assets are disposed.)
Referring to claim 12,
Haque further discloses executing an internet crawler or bot to retrieve third-party digital forms corresponding to the user's assets.  (Haque paragraph 70 disclosing the platform implements a crawler to retrieve/access data stored on the platform which would include the third party database repository which includes third party information such as forms.) 
Referring to claim 13,
Haque further discloses, executing an application programming interface for securely transferring the user's preferences to third-party databases for populating third-party digital forms. (Haque paragraph 56 disclosing the host server may include internally or be externally coupled to a user repository, a user analytics repository, a third party data/content repository, an encryption key repository, an asset catalogue & analytics repository, and/or a legal document repository. The repositories can store software, descriptive data, images, system information, drivers, and/or any other data item utilized by other components of the host server and/or any other servers for operation Haque paragraph 58 disclosing, the host server is able to provide, create, or generate data to be stored in the user repository, the user analytics repository, the third party data/content repository, the encryption key repository, the asset catalogue & analytics repository, and/or the legal document repository. Haque paragraph 72 disclosing the host system includes 3rd party integrations with third party service providers such as banks, lenders, insurers, law firms, accountancy firms and/or data sources for analytics. Such integrations through APIs can also facilitate the auto-logging and automatic storage of information regarding items or services purchased in real time in the digital asset catalogue provided via the ledger platform. Haque paragraph 72 disclosing the platform can transfer and store information through APIs on third-party databases in real time in conjunction with paragraph 105 disclosing that generating the will document for a particular jurisdiction can populate the document with information related to user for example name, address, and next of kin.)
Haque does not explicitly disclose that the third-party digital forms are of a different digital format. 
of a different digital format. (Van Nierkerk paragraph 220 teaching a statutory institution may include the master of the High Court, the Revenue services, or the like. Van Niekerk paragraph 221 teaching the communications platform may be operable to present data from the estate database to a statutory institution in a predefined format, such as prepopulated on a predefined form prescribed by the statutory institution or via a data transfer into a database of a statutory institution. It is interpreted that that the predefined form which is in a predefined format is a different digital format. Van Niekerk paragraph 255 teaching the database has data fields to store the data in a pre-arranged format, such as a structured query language (SQL) database.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Haque in view of Van Niekerk to incorporate of a different digital format with the motivation of facilitating the completion of third party forms that are associated with different institutions. (Van Niekerk paragraphs 221) 
Referring to claim 14,
Haque further discloses the step of storing the user's digital estate plan on a block chain network. (Haque Fig. 22, paragraph 44 and 46 disclosing the invention can store the transaction record as a “block” which it is known in the art that a record being referred to a block that can be linked via cryptographic schemes defines a blockchain network.)
Referring to claim 16,
Haque further discloses the step of auto-updating the user's asset information based on changes to asset classes and ownership. (Haque Figure 2 and paragraphs 59- 60 disclosing the server that operates in real or near real time generating statistics regarding the assets and associated information for a user. This includes generating analytics for the asset classes using industry or expert data to generate actionable insights for the user.)
Referring to claim 17,
Haque further discloses the step of automatically notifying the user by electronic means when a condition occurs that affects the user's preferences for asset distribution. (Haque paragraph 88 disclosing notifying a user to update their will due to a life event occurring (for example, change in marital status).)
Referring to claim 18,
Haque further discloses the step of calculating an insurance recommendation based on a valuation of the user's assets. (Haque paragraph 83 teaching how the dynamic valuation engine that valuates assets performs in either real time or near real time or periodically to valuate assets which can be used in various financial and insurance applications (which would include an insurance recommendation).) 
Referring to claim 19,
 computer readable media having program code recorded thereon for execution on a computer for displaying an interactive script for a digital estate plan, comprising code for: 
generating a GUI for capturing a list of assets from a user by executing interfaces that prompt the user to provide user identifying information for assets across different asset classes; (Haque paragraph 129 discussing how the users can input their assets, the assets corresponding information, and the type of asset in conjunction with paragraph 60 that the invention can generate analytics for the asset classes associated with a user based on the asset information provided in the platform.)
generating a GUI for capturing user data related to a user's beneficiaries by executing interfaces that prompt the user to correlate beneficiaries with different asset classes; (Haque paragraphs 130-131 in conjunction with paragraph 60 disclosing that the invention can generate analytics for the asset classes associated with a user based on the asset information provided in the platform.)
generating a GUI for capturing user data related to control features for the user's assets by executing interfaces that prompt the user to appoint agents; (Haque Figs. 9, 11F-G and paragraphs 130-131 disclosing where the user can input the designated beneficiaries for a particular asset and select the rules that dictate how the assets will be distributed)
generating a GUI for capturing user data related to transfer features for the user's assets by executing interfaces that prompt the user to make selections concerning transfer of assets; (Haque paragraph 60 disclosing the invention has the ability to facilitate the transfer of assets.)
generating an execution module for auto-correlating user information captured from said GUIs into electronic fields corresponding to the digital estate plan; (Haque paragraph 127 disclosing that the user inputs information to be stored in the data record in conjunction with paragraph 105 populating the associated will with a given asset and corresponding previously identified information.)
and securely transferring information from said electronic fields corresponding to a digital estate plan into third-party digital forms. (Haque paragraph 5 disclosing FIG. lA illustrates an example block diagram of a host server of able to securely manage/monitor, record, transaction, exchange and/or analyze of assets/asset information/ data/metadata via a decentralized ledger (e.g., distributed ledger, distributed database/repository) and applications thereof, in part provided by the host server with the ledger platform, in accordance with embodiments of the present disclosure. Haque paragraph 48 disclosing the transaction message can include multiple data elements, which can be associated with specific usage, for example based on the one or more standards or based on an application (e.g., third party application) or requesting entity to access the asset information. In some embodiments, the data elements can include a data element for the storage of asset information and also include one or more data elements reserved for private use by third party use (e.g., by third party financial institution, insurer, lawyer, and/or accountant). The transaction message submitted to the host server may include a data element reserved for use that includes data associated with the storage address/location of asset information on the ledger of the ledger platform)

Haque does not explicity disclose that the third-party digital forms are of a different digital format.
However Van Niekerk, further teaches of a different digital format. (Van Nierkerk paragraph 220 teaching a statutory institution may include the master of the High Court, the Revenue services, or the like. Van Niekerk paragraph 221 teaching the communications platform may be operable to present data from the estate database to a statutory institution in a predefined format, such as prepopulated on a predefined form prescribed by the statutory institution or via a data transfer into a database of a statutory institution. It is interpreted that that the predefined form which is in a predefined format is a different digital format. Van Niekerk paragraph 255 teaching the database has data fields to store the data in a pre-arranged format, such as a structured query language (SQL) database.)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Haque in view of Van Niekerk to incorporate of a different digital format with the motivation of facilitating the completion of third party forms that are associated with different institutions. (Van Niekerk paragraphs 221) 
Referring to claim 20,
Haque further discloses comprising code for securely retrieving information on a user's assets from third-party servers for auto-correlating user information into electronic fields corresponding to a digital estate plan. (Haque paragraph 70 disclosing that the platform implements a crawler to retrieve/access data stored on the platform which would include the third party repository which includes third party information such as forms in conjunction with paragraph 72 where the platform can transfer and store information through APIs on third-party databases in real time in conjunction with paragraph 105 generating the will document for a particular jurisdiction can populate the document with information related to user for example name, address, and next of kin.) 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Haque et al. (US 2018/0205546) in view of Van Niekerk (US 2018/0137585) and Racanelli et al. (US 2012/0284201).
Referring to claim 15,
Haque in view of Van Niekerk does not explicitly disclose the step of calculating taxes in connection with the user's digital estate plan.  
However Racanelli, which is directed to a system and computer-implemented method for modeling estate disposition, teaches the step of calculating the user's taxes in connection with the user's digital estate plan. (Racanelli Fig. 9 and paragraph 59 showing the calculated taxes for the estate plan in an integrated interface)
It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Haque in view of Van Niekerk and Racenelli to incorporate the step of calculating the user’s taxes in connection with the user’s digital estate plan because there is a need to project or estimate tax implications related to an estate’s assets or plan so to identify potential issues regarding liquidity deficit or shortfall. (Racanelli paragraph 5) 
Response to Arguments
Applicant’s arguments filed August 6, 2020 have been fully considered.
With regards to the claim objections and 112 (b) rejections the examiner finds persuasive applicant’s amendments and therefore has withdrawn the claim objections and 112(b) rejections with regards to the prior Non-Final Rejection. However applicant’s amendments created new grounds for 112 (b) rejections and claim objection as discussed above.  
In response to Applicant’s arguments on pages 2-5 regarding the 101 rejection the examiner respectfully disagrees. The claims are directed to the abstract idea of certain methods of organizing human activity such as managing relationships or transactions between people or satisfying or avoiding a legal obligation ( (Claims 1 and 8) generating estate plans based on received information) and (Claim 19 populating an estate plan and third-party forms based on received information).   The claims are recited at a high level of generality and are generally linking the invention to a generic computing environment capable of processing and transmitting information.
In particular the invention  (Claim 1) receives user information about a user from the user or from a database, populates a database based on the user information received from the user, populates estate documents using the information stored in the data, reformats the user information to populate third-party forms with the user information, and generates an estate plan comprising completed documents and forms; (Claim 8) authenticates a user to enable connection to a server, processes GUIs so user’s may enter asset information and preferences for asset distribution, retrieve forms from third party servers based on the asset information, parse the asset information so that it may be correlated into fields of estate documents and third-party forms, and generates an estate plan comprising the completed documents and forms; (Claim 19) executing computer code to generate GUIs so users may: enter a list of their assets, associate beneficiaries with assets, appoint agents,  and select how assets are transferred, execute a module so that the user data inputted may be correlated to an electronic fields of an estate plan and this information is transferred to third-party forms. The claims are generally linking the abstract idea of organizing certain methods of human activity, to a generic computing environment for purposes of automation of associating, correlating or population of information into documents or forms. For example there is no details regarding how the invention is processing the information that is received such that it capable of being correlated with particular electronic fields of electronic documents.
Additionally referring to claims 19 and 20, the claims are still directed to non-statutory subject matter as the computer readable storage medium is either transitory or non-transitory under its broadest reasonable interpretation as currently claimed as discussed in the 101 rejection above. In particular the media can bear software elements including optical, electrical and electromagnetic waves and the physical elements that carry such waves may be considered as media bearing the software.  
Therefore the examiner has not been persuaded and has maintained the 101 rejection. 
In response to the applicant’s arguments on pages 5-7, regarding the art rejections. With regards to the art rejection, the arguments are directed to the newly added subject matter for claims 1 and 8 (i.e. further defining the third-party digital forms are of different digital formats, (Claim 1) computer code for reformatting said user identifying information and populating electronic fields of third-party digital forms of a different digital format; (Claim 8) parsing said user asset information and auto-correlating said information into electronic fields of digital estate documents and third-party digital forms of a different digital format;) and for claim 19 the newly added limitation (Claim 19) and securely transferring information from said electronic fields corresponding to a digital estate plan into third-party digital forms of a different digital format.  Therefore this argument is moot in view of the newly cited art. 
Additionally, applicant’s argument directed to third-party digital forms is moot in light of the applied 112 (b) rejections and the examiner’s interpretation that the third-party digital forms are of a different digital format, which therefore results in a change in the scope of the claims. The examiner has additionally clarified the application of Haque to the claims.  Therefore this argument is moot in view of the newly cited art.  
The examiner additionally notes regarding claim 1 that how claim reads the reformatted information under it broadest reasonable interpretation is not used to populate third party-digital forms. Therefore the third-party forms use the same information unformatted as the estate forms. The examiner also notes that applicant’s argument that invention is innovative referring to paragraph 45 of the Specification as it includes an auto funding feature for populating third party digital forms of different format that may exist across different types of databases, servers, web servers, cloud platforms, and other digital databases because the server communicates with a funding wizard module that communicates with third party institutions and that the third party forms sync module collects information from the third parties and works in conjunction with the autopopulation module to generate forms and exhibits. However the claims as presently recited do not incorporate this specific functionality.  













Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

	Turek et al. (US 20170301048) – directed to cloud-based estate management and execution. Turek paragraph 25 teaching FIG. 5 is a block diagram illustrating an exemplary system architecture for cloud-based estate management and execution, according to a preferred embodiment of the invention. According to the embodiment, a cloud-based estate management system 501 may comprise an estate vault server 505 that manages documents and processes, such as storing inventory items and personal documents 540 received from an estate holder, documents provided by attorneys 530 or an executor 545, management processes and workflows for the executor, or information received from various third-party services or products such as cloud-based 560 estate management resources (for example, ESTATEEXEC™ or other products or services) 535. An account management server 510 may manage user accounts, for example to maintain accounts for various members of an estate holder's family, an executor 545, attorneys 530, or other interested parties that may need to be able to provide or view various information pertaining to an estate. A notification server 520 may generate and transmit notifications to attorneys 530, an executor 545, the estate holder, or other interested parties as needed, for example to prompt an estate holder to update information or to notify an attorney 530 or executor 545 of changes. A permissions API 525 may be used to enforce permissions boundaries, ensuring that interested parties are given access to the information they need but may not view restricted information (for example, preventing anyone but the estate holder, executor, or selected attorneys from viewing the detailed contents of a living will). Turek paragraph 27 Additionally, an estate management server 505 may perform automated document or file recognition on submitted data, for example to assist an estate holder or interested party in categorizing data as it is provided and thereby reducing digital clutter and contributing toward overall information organization. For example, scanned documents may be analyzed (for example using optical character recognition or metadata tags) to determine categorization information such as “vehicle title” or “house maintenance receipt”. These documents may then be automatically sorted into their appropriate categories based on analysis, optionally after allowing the submitting user or an estate holder to review and correct as needed. Automatic classification may be further enhanced via integration with third-party products or services as described previously, such as integration with certain tax or insurance systems for easier and more precise classification of associated documents or files.

Ball (US Patent No. 8,930,253) – directed to interactive tools for assisting in estate planning. Ball column 17 lines 25-41 teaching the system can assist in providing protection, decisions and the insurance protections coordinated with important legal documentation to insure that estate planning objectives can be realized. The effective use of legal documents can maximize a share of each heir. The important documents or information about the important documents can be received by web host over networks from any device (e.g., agents, consumer interface). The document information can be associated with the client within, for example, database server/storage. In one embodiment, the documents can even be parsed to retrieve information about the documents (e.g., type of document, such as buy-sell agreements, business formation agreements, etc.). Suggestions for insurance protections or trust vehicles can be provided based on the documents, as described herein, communicated over, for example, networks. Ball column 19 line 64 to column 20 line 21 teaching the data manager includes a component for managing information related to a client, including information about the domains of the client (e.g., assets, liabilities, cash flow, and protections). The database can be SQL database, flat file, XML file, or any formatted data. Fields of the business database can be associated with procedures, such as stored procedures, triggers, event based routines, or the like. When business data is entered into the database, the routines can trigger and compute other information for the database or other databases (e.g., for business, personal, or insurance data), such as net worth, tax amounts, valuation, etc., automatically, and store such computed information in the business database associated with the entered business data. Personal data manager includes a component for managing information related to the client, the client's family, home, or other personal data. The personal information can include information about the domains of the client (e.g., assets, liabilities, cash flow, and protections). The personal data can be stored in a database, indexed by the identity of the client, or the like, substantially similar to the business data described above. Routines and/or triggers can be associated with the fields of the database such that when personal data is entered, other data can be computed, such as personal tax rates, mortgage amounts, projected incomes, etc.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523. The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aryan Weisenfeld can be reached on (571) 272-6602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

/M.J.M./
Examiner, Art Unit 3689



/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689